DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70




Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF WASHINGTON

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Shilo Inn, Idaho Falls, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                                                                                  c/o Shilo Management Corporation
                                  780 Lindsay Blvd                                                11707 NE Airport Way
                                  Idaho Falls, ID 83402                                           Portland, OR 97220
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Bonneville                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.shiloinns.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




 Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 20-42489-BDL                 Doc 1        Filed 11/02/20           Ent. 11/02/20 11:47:48                 Pg. 1 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70


Debtor    Shilo Inn, Idaho Falls, LLC                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Attachment                                              Relationship
                                                 District                                 When                          Case number, if known


 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                 Case 20-42489-BDL                     Doc 1       Filed 11/02/20             Ent. 11/02/20 11:47:48                Pg. 2 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70


Debtor    Shilo Inn, Idaho Falls, LLC                                                            Case number (if known)
          Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



          Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 20-42489-BDL                Doc 1         Filed 11/02/20            Ent. 11/02/20 11:47:48                  Pg. 3 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70


Debtor    Shilo Inn, Idaho Falls, LLC                                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 2, 2020
                                                  MM / DD / YYYY


                             X                                                                            Mark S. Hemstreet
                                 Signature of authorized representative of debtor                         Printed name

                                         Secretary of Shilo Idaho Falls Corp.,
                                 Title   Manager




18. Signature of attorney    X      /s/ Bryan T. Glover                                                    Date November 2, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Bryan T. Glover
                                 Printed name

                                 Stoel Rives LLP
                                 Firm name

                                 600 University Street, Suite 3600
                                 Seattle, WA 98101
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (206) 624 0900                Email address


                                 WSBA No. 51045
                                 Bar number and State




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 20-42489-BDL                 Doc 1        Filed 11/02/20             Ent. 11/02/20 11:47:48                 Pg. 4 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70


Debtor     Shilo Inn, Idaho Falls, LLC                                                       Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF WASHINGTON

Case number (if known)                                                    Chapter     11
                                                                                                                       Check if this an
                                                                                                                          amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Shilo Inn, Nampa Suites, LLC                                             Relationship to you               Affiliate
District   Western District of Washington             When     10/15/20             Case number, if known             20-42349
Debtor     Shilo Inn, Ocean Shores, LLC                                             Relationship to you               Affiliate
District   Western District of Washington             When     10/15/20             Case number, if known             20-42348




 Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 5
                  Case 20-42489-BDL               Doc 1       Filed 11/02/20           Ent. 11/02/20 11:47:48               Pg. 5 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70




  Fill in this information to identify the case:
  Debtor name Shilo Inn, Idaho Falls, LLC
  United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                      Check if this is an
                                                 WASHINGTON
  Case number (if known):                                                                                                                              amended filing




 Official Form 204
 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
 Are Not Insiders                                                                           12/15

 A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
 debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
 include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
 among the holders of the 20 largest unsecured claims.

  Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
  complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
  including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                   professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                   and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                   contracts)                                                 partially secured          of collateral or setoff
  Bob Tiernan                                                                                                                                                                  $200.00
  PO Box 366
  Diablo, CA 94528     503-697-7266
  Booking.com B.V.                                                                                                                                                         $19,162.03
  BANK OF AMERICA
  LOCKBOX              616-254-3517
  SERVICES
  PO BOX 740401
  LOS ANGELES, CA
  90074-0401
  Cartridge World                                                                                                                                                                $99.95
  Gresham
  10115 SW NIMBUS
  AVE ST 600
  TIGARD, OR 97223
  CenturyLink                                                                                                                                                                $3,883.89
  PO BOX 2956
  PHOENIX, AZ
  85062-2956
  City of Idaho Falls                                                                                                                                                        $3,380.00
  (Electricity/Garbage
  308 Constitution
  Way
  IDAHO FALLS, ID
  83402
  City of Idaho Falls                                                                                                                                                        $1,200.00
  (Water/Sewer)
  308 Constitution
  Way
  IDAHO FALLS, ID
  83402
  Clear Channel                                                                                                                                                              $3,906.83
  Outdoor
  PO BOX 847247        877-422-8326
  DALLAS, TX
  75284-7247



 Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

 Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                     Case 20-42489-BDL                          Doc 1      Filed 11/02/20              Ent. 11/02/20 11:47:48                        Pg. 6 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70




  Debtor    Shilo Inn, Idaho Falls, LLC                                                                        Case number (if known)
            Name

  Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
  complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
  including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                   professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                   and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                   contracts)                                                 partially secured          of collateral or setoff
  Cogency Global                                                                                                                                                               $119.00
  10 EAST 40TH ST
  10TH FL
  NEW YORK, NY
  10016
  Culligan Water                                                                                                                                                               $139.56
  Conditioning
  433 MAY ST                      208-522-2500
  IDAHO FALLS, ID
  83401-2619
  Diversified                                                                                                                                                                  $132.50
  Containers LLC
  2184 CHANNINO
  WAY BOX 241
  IDAHO FALLS, ID
  83404
  Ecolab                                                                                                                                                                       $270.34
  PO BOX 100512
  PASADENA, CA                    800-352-5326
  91189-0512
  En Pointe                                                                                                                                                                    $225.82
  Technologies Sales
  PO BOX 740545                   310-337-5200
  LOS ANGELES, CA
  90074-0545
  Expedia Inc                                                                                                                                                                $6,604.91
  PO BOX 844120
  DALLAS, TX                      888-397-1786
  75284-4120
  Fire Protection                                                                                                                                                              $260.10
  Services
  9950 SW ARCTIC                  503-590-3732
  DRIVE
  BEAVERTON, OR
  97005
  Harbor Linen                                                                                                                                                                 $632.76
  PO Box 3510
  Cherry Hill, NJ                 856-435-2000
  08304
  Liberty Mutual                                                                                                                                                             $2,148.00
  Insurance
  PO BOX 85307                    503-239-5800
  SAN DIEGO, CA
  92186-5307
  Positive                                                                                                                                                                     $471.00
  Technologies
  4329 NE                         503-284-6565
  KILLINGSWORTH
  STE A
  PORTLAND, OR
  97218



 Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

 Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                     Case 20-42489-BDL                          Doc 1      Filed 11/02/20              Ent. 11/02/20 11:47:48                        Pg. 7 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70




  Debtor    Shilo Inn, Idaho Falls, LLC                                                                        Case number (if known)
            Name

  Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
  complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
  including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                   professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                   and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                   contracts)                                                 partially secured          of collateral or setoff
  Sceptre Hospitality                                                                                                                                                          $867.19
  Resources
  PO BOX 4356 DEPT                713-333-9944
  1936
  HOUSTON, TX
  77210-4356
  Skytouch                                                                                                                                                                   $3,805.25
  International
  4225 E WINDROSE                 855-832-3167
  DRIVE
  PHOENIX, AZ 85032
  World Cinema Inc                                                                                                                                                           $9,496.55
  PO BOX 733288
  DALLAS, TX                      713-266-2686
  75373-3288




 Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

 Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                     Case 20-42489-BDL                          Doc 1      Filed 11/02/20              Ent. 11/02/20 11:47:48                        Pg. 8 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70



                                                                   United States Bankruptcy Court
                                                                         Western District of Washington
     In re      Shilo Inn, Idaho Falls, LLC                                                                               Case No.
                                                                                        Debtor(s)                         Chapter        11

                                                             LIST OF EQUITY SECURITY HOLDERS
    Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

     Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
     business of holder
     Mark S. Hemstreet                                                   Member           99%
     Shilo Management Corporation
     11707 NE Airport Way
     Portland, OR 97220

     Shilo Idaho Falls Corp.                                             Member           1%
     11707 NE Airport Way
     Portland, OR 97220


    DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

            I, the Secretary of Shilo Idaho Falls Corp., Manager of the corporation named as the debtor in this case, declare
    under penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the
    best of my information and belief.



     Date November 2, 2020                                                        Signature
                                                                                                Mark S. Hemstreet

                           Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                            18 U.S.C. §§ 152 and 3571.




    Sheet 1 of 1 in List of Equity Security Holders
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




                   Case 20-42489-BDL                          Doc 1         Filed 11/02/20          Ent. 11/02/20 11:47:48                    Pg. 9 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70




                                                                   United States Bankruptcy Court
                                                                         Western District of Washington
     In re      Shilo Inn, Idaho Falls, LLC                                                                     Case No.
                                                                                        Debtor(s)               Chapter    11




                                                   VERIFICATION OF CREDITOR MATRIX


    I, the Secretary of Shilo Idaho Falls Corp., Manager of the corporation named as the debtor in this case, hereby verify that the attached

    list of creditors is true and correct to the best of my knowledge.




     Date:       November 2, 2020
                                                                             Mark S. Hemstreet/Secretary of Shilo Idaho Falls Corp., Manager
                                                                             Signer/Title




    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy



                  Case 20-42489-BDL                          Doc 1         Filed 11/02/20       Ent. 11/02/20 11:47:48        Pg. 10 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70




        x
        a
        M
        s
        A
        o
        t
        i
        d
        e
        r
        C
        {
        1
        k
        b
        }




                                         BOB TIERNAN
                                         PO BOX 366
                                         DIABLO, CA 94528


                                         BOOKING.COM B.V.
                                         BANK OF AMERICA LOCKBOX SERVICES
                                         PO BOX 740401
                                         LOS ANGELES, CA 90074-0401


                                         CARTRIDGE WORLD GRESHAM
                                         10115 SW NIMBUS AVE ST 600
                                         TIGARD, OR 97223


                                         CENTURYLINK
                                         PO BOX 2956
                                         PHOENIX, AZ 85062-2956


                                         CITY OF IDAHO FALLS (ELECTRICITY/GARBAGE
                                         308 CONSTITUTION WAY
                                         IDAHO FALLS, ID 83402


                                         CITY OF IDAHO FALLS (WATER/SEWER)
                                         308 CONSTITUTION WAY
                                         IDAHO FALLS, ID 83402


                                         CLEAR CHANNEL OUTDOOR
                                         PO BOX 847247
                                         DALLAS, TX 75284-7247


                                         COGENCY GLOBAL
                                         10 EAST 40TH ST 10TH FL
                                         NEW YORK, NY 10016


                                         CULLIGAN WATER CONDITIONING
                                         433 MAY ST
                                         IDAHO FALLS, ID 83401-2619


                                         DEUTSCHE BANK TRUST CO. AMERIC
                                         HOLDERS OF CITIGROUP CM TRUST
                                         C/O RIALTO CAPITAL ADVISORS
                                         200 S. BISCAYNE BL, STE
                                         MIAMI, FL 33131




              Case 20-42489-BDL           Doc 1     Filed 11/02/20   Ent. 11/02/20 11:47:48   Pg. 11 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70




                                         DIVERSIFIED CONTAINERS LLC
                                         2184 CHANNINO WAY BOX 241
                                         IDAHO FALLS, ID 83404


                                         ECOLAB
                                         PO BOX 100512
                                         PASADENA, CA 91189-0512


                                         EN POINTE TECHNOLOGIES SALES
                                         PO BOX 740545
                                         LOS ANGELES, CA 90074-0545


                                         EXPEDIA INC
                                         PO BOX 844120
                                         DALLAS, TX 75284-4120


                                         FIRE PROTECTION SERVICES
                                         9950 SW ARCTIC DRIVE
                                         BEAVERTON, OR 97005


                                         HARBOR LINEN
                                         PO BOX 3510
                                         CHERRY HILL, NJ 08304


                                         LIBERTY MUTUAL INSURANCE
                                         PO BOX 85307
                                         SAN DIEGO, CA 92186-5307


                                         MARK S. HEMSTREET
                                         11707 NE AIRPORT WAY
                                         PORTLAND, OR 97220


                                         POSITIVE TECHNOLOGIES
                                         4329 NE KILLINGSWORTH STE A
                                         PORTLAND, OR 97218


                                         RIALTO CAPITAL ADVISORS
                                         200 S. BISCAYNE BL, STE
                                         MIAMI, FL 33131


                                         SCEPTRE HOSPITALITY RESOURCES
                                         PO BOX 4356 DEPT 1936
                                         HOUSTON, TX 77210-4356




              Case 20-42489-BDL           Doc 1     Filed 11/02/20   Ent. 11/02/20 11:47:48   Pg. 12 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70




                                         SHILO FRANCHISE INTERNATIONAL LLC
                                         11707 NE AIRPORT WAY
                                         PORTLAND, OR 97220


                                         SHILO MANAGEMENT CORP
                                         11707 NE AIRPORT WAY
                                         PORTLAND, OR 97220


                                         SKYTOUCH INTERNATIONAL
                                         4225 E WINDROSE DRIVE
                                         PHOENIX, AZ 85032


                                         SOJERN INC.
                                         18135 BURKE ST, STE 300
                                         OMAHA, NE 68022


                                         WORLD CINEMA INC
                                         PO BOX 733288
                                         DALLAS, TX 75373-3288




              Case 20-42489-BDL           Doc 1     Filed 11/02/20   Ent. 11/02/20 11:47:48   Pg. 13 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70




                                                                   United States Bankruptcy Court
                                                                         Western District of Washington
     In re      Shilo Inn, Idaho Falls, LLC                                                                        Case No.
                                                                                        Debtor(s)                  Chapter    11




                                               CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

    Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
    recusal, the undersigned counsel for Shilo Inn, Idaho Falls, LLC in the above captioned action, certifies that the
    following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
    more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



     None [Check if applicable]




     November 2, 2020                                                         /s/ Bryan T. Glover
     Date                                                                  Bryan T. Glover
                                                                           Signature of Attorney or Litigant
                                                                           Counsel for Shilo Inn, Idaho Falls, LLC
                                                                           Stoel Rives LLP
                                                                           600 University Street, Suite 3600, Seattle,
                                                                           WA 98101
                                                                           Telephone 206.624.0900




    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy



                  Case 20-42489-BDL                          Doc 1         Filed 11/02/20       Ent. 11/02/20 11:47:48         Pg. 14 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70




                                               SHILO IDAHO FALLS CORP.
                                              SECRETARY’S CERTIFICATE
            I, Mark S. Hemstreet, am the duly elected, qualified and acting Secretary of Shilo Idaho Falls
            Corp., an Oregon corporation (the “Corporation”), and in such capacity, I have access to and the
            authority to certify the books and records of the Corporation. I hereby certify that the attached is a
            true and correct copy of the resolutions adopted at a special meeting of the Board of Directors of
            the Corporation on October 29, 2020, which resolutions have not been in any way amended,
            modified, revoked or rescinded since their adoption and remain in full force and effect as of the
            date hereof.
            IN WITNESS WHEREOF, I have hereunto subscribed my name this 29th day of October, 2020.



                                                             Mark S. Hemstreet, Secretary




              Case 20-42489-BDL           Doc 1     Filed 11/02/20    Ent. 11/02/20 11:47:48      Pg. 15 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70




              Case 20-42489-BDL           Doc 1     Filed 11/02/20   Ent. 11/02/20 11:47:48   Pg. 16 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70




                 UNANIMOUS RESOLUTION OF MEMBERS AND MANAGER AUTHORIZING

                                          CHAPTER 11 BANKRUPTCY FILING

                         A special meeting of the members of Shilo Inn, Idaho Falls, LLC, an Oregon

                limited liability company (the “Company”) was held on October 29, 2020, at which the

                following resolutions were duly enacted, and the same remain in full force and effect,

                without modification, unless and until a further resolution to the contrary is adopted:

                                 RESOLVED, that Larry Chank, or his designee (“Chank”),
                                 shall serve as the Designated Officer for the Company
                                 during the pendency of its Chapter 11 bankruptcy case

                                 FURTHER RESOLVED, that as the Designated Officer,
                                 Chank is hereby authorized and directed on behalf of and in
                                 the name of the Company to execute a Chapter 11
                                 bankruptcy petition and all related documents and papers on
                                 behalf of the Company in order to enable the Company to
                                 commence its Chapter 11 bankruptcy case;

                                 FURTHER RESOLVED, that as the Designated Officer,
                                 Chank is hereby authorized and directed on behalf of and in
                                 the name of the Company to execute and file and to cause
                                 counsel to the Company to prepare with the assistance of the
                                 Company as appropriate all petitions, schedules, lists and
                                 other papers, documents and pleadings in connection with
                                 the Company’s bankruptcy case that Chank deems
                                 appropriate for the Company;

                                 FURTHER RESOLVED, that the law firm of Levene,
                                 Neale, Bender, Yoo & Brill L.L.P. (“LNBYB”) shall be
                                 retained as lead bankruptcy counsel to the Company for
                                 purposes of filing the Chapter 11 bankruptcy case for the
                                 Company and representing the Company in its Chapter 11
                                 bankruptcy case. The Designated Officer is hereby
                                 authorized and directed to execute an application for the
                                 Company to employ LNBYB as lead bankruptcy counsel to
                                 the Company in connection with the Company's Chapter 11
                                 bankruptcy case;

                                 FURTHER RESOLVED, that the law firm of Stoel Rives
                                 LLP (“SR”) shall be retained as local bankruptcy counsel to
                                 the Company for purposes of assisting LNBYB with the




              Case 20-42489-BDL           Doc 1     Filed 11/02/20   Ent. 11/02/20 11:47:48      Pg. 17 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70




                                 Chapter 11 bankruptcy case for the Company and assisting
                                 LNBYB with representing the Company in its Chapter 11
                                 bankruptcy case. The Designated Officer is hereby
                                 authorized and directed to execute an application for the
                                 Company to employ SR as local bankruptcy counsel to the
                                 Company in connection with the Company's Chapter 11
                                 bankruptcy case.

                Dated: October 29, 2020



                By:
                         Mark Hemstreet
                         Member holding 99.9% membership interests




                By:      Shilo Idaho Falls Corp., an Oregon Corporation
                         Manager and Member holding 0.1% membership interests


                                 By: [see corporate resolution adopted by board of directors]
                                        Shannon M. Hemstreet, President, Director


                                 By: [see corporate resolution adopted by board of directors]
                                        Mark S.. Hemstreet, Secretary, Director


                                 By: [see corporate resolution adopted by board of directors]
                                        C. Anthony Shippam, Independent Director




                                                              2

              Case 20-42489-BDL           Doc 1     Filed 11/02/20   Ent. 11/02/20 11:47:48     Pg. 18 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70




                                  Case 20-42489-BDL          Doc 1   Filed 11/02/20   Ent. 11/02/20 11:47:48   Pg. 19 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70




  JOB H5SBSUMP L                                                                                SHILO INN IDAHO FALLS, LLC                                              RUN DA TE 2/20/20    PAGE 0001     (GL PRTN)
  STR 5SSUMPL                                                                          SUMMARY STATEMENT OF INCOME--INCOME TAX-BASIS                                    RUN TI ME 12:44:38
  ROUNDING-    1                                                                            MONTHS ENDING 12/31/19 (UNAUDITED)


  ------------ ------- ---------- CURREN T MONTH ---- ------- ----------- ------                                                   ------------ ------- ---------- YEAR-TO -DATE ----- ------ ------------ ------
     ACTUAL       %      BUDGET     %       VARIANCE      %    PRIOR YEAR       %                                                     ACTUAL       %      BUDGET       %     VARIANCE      %     PRIOR YEAR      %
  ------------ ------- ----------- ------ ------------ ------- ----------- ------                                                  ------------ ------- ----------- ------- ----------- ------ ------------ ------
                                                                                               REVENUE
        57,773      87            0              57,773       0       91,918    90.6   X1100       ROOMS                               1,986,544    94.7            0           1,986,544       0    2,447,879 95.7
           646       1            0                 646       0        1,474     1.5   X3310       OTHER INCOME                           14,608     0.7            0              14,608       0       19,665    0.8
         8,000      12            0               8,000       0        8,032     7.9   X3315       RENT                                   96,307     4.6            0              96,307       0       90,212    3.5
    ---------- ------    ---------- ------   ----------   ----    ---------- ------                                                   ---------- ------    ---------- ------   ----------    ----   ---------- ------
        66,419     100            0              66,419       0      101,424     100                   TOTAL REVENUE                   2,097,459     100            0           2,097,459       0    2,557,757    100

                                                                                               DEPARTMENTAL PROFIT
        18,185    31.5            0              18,185       0      -23,039    25.1   X1000       ROOMS                               1,342,367    67.6            0           1,342,367       0    1,704,459 69.6
          -500                    0                -500       0         -953           X2000       TELEPHONE                              -5,622                    0              -5,622       0       -7,304
         8,646     100            0               8,646       0        9,470    99.6   X3000       OTHER                                 110,799    99.9            0             110,799       0      109,540 99.7
    ---------- ------    ---------- ------   ----------   ----    ---------- ------                                                   ---------- ------    ---------- ------   ----------    ----   ---------- ------
        26,332    39.6            0              26,332       0      -14,522    14.3                   TOTAL DEPARTMENTAL PROFIT       1,447,545      69            0           1,447,545       0    1,806,695 70.6

         7,004    10.5            0              -7,004       0        7,612     7.5   X4000       SALES & MARKETING                      82,053     3.9            0             -82,053       0      128,936      5
        14,768    22.2            0             -14,768       0      152,593 150.5     X5000       REPAIRS & MAINTENANCE                 196,441     9.4            0            -196,441       0      344,541 13.5
        13,730    20.7            0             -13,730       0       10,137      10   X6000       ADMINISTRATION & GENERAL              239,722    11.4            0            -239,722       0      207,088    8.1
         8,621      13            0              -8,621       0        9,913     9.8   X7000       ENERGY                                 94,166     4.5            0             -94,166       0      102,914      4
    ---------- ------    ---------- ------   ----------   ----    ---------- ------                                                   ---------- ------    ---------- ------   ----------    ----   ---------- ------
        44,123    66.4            0             -44,123       0      180,255 177.7                     TOTAL OVERHEAD EXPENSE            612,382    29.2            0            -612,382       0      783,479 30.6
    ---------- ------    ---------- ------   ----------   ----    ---------- ------                                                   ---------- ------    ---------- ------   ----------    ----   ---------- ------
       -17,791    26.8            0             -17,791       0     -194,777     192           GROSS OPERATING PROFIT                    835,162    39.8            0             835,162       0    1,023,216     40
    ========== ======    ========== ======   ==========   ====    ========== ======                                                   ========== ======    ========== ======   ==========    ====   ========== ======
                                                                                               OTHER FIXED EXPENSES
             0                 0                      0      0          0              X8000       OTHER                                   2,056    0.1          0            -2,056            0            0
         5,887    8.9          0                 -5,887      0      4,371    4.3       X8200       INSURANCE                              61,549    2.9          0           -61,549            0       48,769    1.9
         7,724   11.6          0                 -7,724      0     50,123   49.4       X8300       TAXES                                 130,345    6.2          0          -130,345            0      156,973    6.1
             0                 0                      0      0          0               5950       INTEREST                                4,369    0.2          0            -4,369            0         -212
        25,624   38.6          0                -25,624      0     26,090   25.7        5951       INTEREST - MORTGAGE                   309,262   14.7          0          -309,262            0      310,039 12.1
         1,996      3          0                 -1,996      0      2,798    2.8       X8880       MANAGEMENT FEE                         72,715    3.5          0           -72,715            0       73,893    2.9
    ---------- ------ ---------- ------      ----------   ---- ---------- ------                                                      ---------- ------ ---------- ------ ----------         ----   ---------- ------
        72,581   47.7          0                -72,581      0     68,735   43.8                       TOTAL OTHER EXPENSE               878,414   28.6          0          -878,414            0      864,754 21.9

                                                                                               OTHER INCOME
    ---------- ------ ---------- ------      ----------   ---- ---------- ------                                                      ---------- ------ ---------- ------ ----------         ----   ---------- ------
       -47,836   31.4          0                -47,836      0   -369,576 235.4                    TOTAL INC BEFORE DEPN/FEES/AMORT      326,174   10.6          0           326,174            0      613,699 15.6

        11,528    7.6          0                -11,528      0      6,435    4.1        9300           DEPRECIATION                      138,335    4.5          0          -138,335            0      117,753      3
             0                 0                      0      0     19,417   12.4        9500           LOAN FEE AMORTIZATION                   0                 0                 0            0       19,417    0.5
    ---------- ------ ---------- ------      ----------   ---- ---------- ------                                                      ---------- ------ ---------- ------ ----------         ----   ---------- ------
       -59,364     39          0                -59,364      0   -395,428 251.8                TOTAL NET INCOME/(LOSS)                   187,839    6.1          0           187,839            0      476,529 12.1
    ========== ====== ========== ======      ==========   ==== ========== ======                                                      ========== ====== ========== ====== ==========         ====   ========== ======
                                                                                             STATISTICS
         4,681                    0               4,681      0         4,712           4000A      ROOMS AVAILABLE                         55,138                    0              55,138       0        55,480
         1,887                    0               1,887      0         1,627           4000R      ROOMS SOLD                              25,305                    0              25,305       0        31,968
         1,891                    0               1,891      0         1,637           4000O      ROOMS OCCUPIED                          25,506                    0              25,506       0        32,173
          40.3                    0                40.3      0          34.5           4000%      PERCENTAGE OF OCCUPANCY                   45.9                    0                45.9       0          57.6
         79.98                 0.00               79.98   0.00         94.09           4000A R    AVERAGE DAILY RATE                      119.73                 0.00              119.73    0.00        121.79
         32.24                 0.00               32.24   0.00         32.49           4000R P    REVENUE PER AVAILABLE ROOM               54.95                 0.00               54.95    0.00         70.18




                                         Case 20-42489-BDL                     Doc 1     Filed 11/02/20              Ent. 11/02/20 11:47:48                Pg. 20 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70
                                              SHILO INN IDAHO FALLS, LLC
                          BOOK VALUE (INCOME TAX-BASIS) AND MARKET VALUE BALANCE SHEET
                                           PERIOD ENDING 12/31/19 (UNAUDITED)


                   ASSETS                                                            BOOK VALUE           MARKET VALUE

                         CURRENT ASSETS
                           TOTAL CASH                                                       33,771                   33,771
                           PREPAID EXPENSES                                                  4,579                    4,579
                           DEBT SERVICE RESERVE                                            225,241                  225,241
                           ACCOUNTS RECEIVABLE                                              12,335                   12,335
                         TOTAL CURRENT ASSETS                                              275,925                  275,925

                         FIXED ASSETS
                            LAND                                                           900,656
                            LAND IMPROVEMENTS                                              497,361
                            BUILDING                                                     7,281,236
                            FURNITURE                                                      700,632
                            FIXTURES & EQUIPMENT                                         2,519,716
                            RESTAURANT EQUIPMENT                                           165,509
                            SIGNS                                                          165,021
                            REORGANIZATION COSTS                                           269,763
                         TOTAL GROSS FIXED ASSETS                                       12,499,894

                           ACCUMULATED DEPR & AMORT                                     (10,029,703)
                         NET FIXED ASSETS                                                 2,470,191             16,000,000

                         OTHER ASSETS
                           LOAN FEES                                                       135,169                  135,169
                           LINENS                                                           47,418                   47,418
                           FRANCHISE DEPOSIT                                                14,580                   14,580
                           OTHER DEPOSITS / OTHER ASSETS                                     1,785                    1,785
                           SUSPENSE                                                          4,774                    4,774
                         TOTAL OTHER ASSETS                                                203,726                  203,726

                   TOTAL ASSETS                                                     $    2,949,842           $ 16,479,651

                   LIABILITIES AND EQUITY

                         CURRENT LIABILITIES
                           TRADE PAYABLE                                                   214,288                  214,288
                           TOTAL ACCRUED EXPENSES                                          125,722                  125,722
                         TOTAL CURRENT LIABILITIES                                         340,010                  340,010

                         L-T LIABILITIES
                            N/P-MORTGAGE                                                 5,007,695                5,007,695
                         TOTAL L-T LIABILITIES                                           5,007,695                5,007,695

                         OTHER LIABILITIES
                           RELATED PARTY PAYABLE                                             26,397                   26,397
                           OTHER LIABILITIES                                                 44,031                   44,031
                         TOTAL OTHER LIABILITIES                                             70,428                   70,428

                         TOTAL EQUITY                                                    (2,468,291)            11,061,518

                   TOTAL LIABILITIES AND EQUITY                                     $    2,949,842           $ 16,479,651

                   NOTES (Substantially all disclosures omitted):
                      Internally prepared and not subjected to a compilation, review or audit; no assurance is provided.
                      This information is provided for discussion purposes only and is not presented in compliance with GAAP.
                      Yearend entries are not complete and are not expected to be material.




              Case 20-42489-BDL             Doc 1       Filed CONFIDENTIAL
                                                              11/02/20 Ent. 11/02/20 11:47:48                       Pg. 21 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70
                                              SHILO INN IDAHO FALLS, LLC
                          BOOK VALUE (INCOME TAX-BASIS) AND MARKET VALUE BALANCE SHEET
                                           PERIOD ENDING 9/30/20 (UNAUDITED)


                   ASSETS                                                            BOOK VALUE           MARKET VALUE

                         CURRENT ASSETS
                           TOTAL CASH                                                        12,770                   12,770
                           PREPAID EXPENSES                                                  47,079                   47,079
                           ACCOUNTS RECEIVABLE                                               17,039                   17,039
                         TOTAL CURRENT ASSETS                                                76,887                   76,887

                         FIXED ASSETS
                            LAND                                                           900,656
                            LAND IMPROVEMENTS                                              497,361
                            BUILDING                                                     7,352,970
                            FURNITURE                                                      700,632
                            FIXTURES & EQUIPMENT                                         2,523,795
                            RESTAURANT EQUIPMENT                                           165,509
                            SIGNS                                                          165,021
                            REORGANIZATION COSTS                                           269,763
                         TOTAL GROSS FIXED ASSETS                                       12,575,706

                           ACCUMULATED DEPR & AMORT                                     (10,094,461)
                         NET FIXED ASSETS                                                 2,481,245             16,000,000

                         OTHER ASSETS
                           LOAN FEES                                                       135,169                  135,169
                           LINENS                                                           47,418                   47,418
                           FRANCHISE DEPOSIT                                                14,580                   14,580
                           OTHER DEPOSITS / OTHER ASSETS                                     1,785                    1,785
                           SUSPENSE                                                          4,774                    4,774
                         TOTAL OTHER ASSETS                                                203,726                  203,726

                   TOTAL ASSETS                                                     $    2,761,858           $ 16,280,614

                   LIABILITIES AND EQUITY

                         CURRENT LIABILITIES
                           TRADE PAYABLE                                                   265,014                  265,014
                           TOTAL ACCRUED EXPENSES                                          127,804                  127,804
                         TOTAL CURRENT LIABILITIES                                         392,819                  392,819

                         L-T LIABILITIES
                            N/P - EIDL                                                      81,200                   81,200
                            N/P - MORTGAGE                                               4,954,533                4,954,533
                         TOTAL L-T LIABILITIES                                           5,035,733                5,035,733

                         OTHER LIABILITIES
                           OTHER LIABILITIES                                               104,977                  104,977
                         TOTAL OTHER LIABILITIES                                           104,977                  104,977

                         TOTAL EQUITY                                                    (2,771,670)            10,747,085

                   TOTAL LIABILITIES AND EQUITY                                     $    2,761,858           $ 16,280,614

                   NOTES (Substantially all disclosures omitted):
                      Internally prepared and not subjected to a compilation, review or audit; no assurance is provided.
                      This information is provided for discussion purposes only and is not presented in compliance with GAAP.
                      Yearend entries are not complete and are not expected to be material.




              Case 20-42489-BDL             Doc 1       Filed CONFIDENTIAL
                                                              11/02/20 Ent. 11/02/20 11:47:48                       Pg. 22 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70


                                                                                  U.S. Return of Partnership Income                                                                                                             OMB No. 1545-0123
    Form    1065                                            For calendar year 2019, or tax year beginning                  , 2019,
    Department of the Treasury                                                  ending                  , 20         .                                                                                                            2019
    Internal Revenue Service                                 G Go to www.irs.gov/Form1065 for instructions and the latest information.
    A    Principal business activity                                                                                                                                                                                  D     Employer identification no.

    MOTEL                                                                                                                                                                                                             XX-XXXXXXX
    B    Principal product or service
                                                      Type
                                                                      SHILO INN - IDAHO FALLS, LLC                                                                                                                    E     Date business started
                                                                      11707 NE AIRPORT WAY
    LODGING                                            or
                                                                      PORTLAND, OR 97220                                                                                                                              10/01/1996
                                                      Print
    C    Business code number                                                                                                                                                                                         F     Total assets (see instructions)


    721110                                                                                                                                                                                                            $                2,881,313.
    G Check applicable boxes:                              (1)           Initial return          (2)          Final return            (3)           Name change             (4)           Address change                  (5)       Amended return
    H Check accounting method: (1)              Cash         (2) X Accrual                         (3)            Other (specify) G
    I Number of Schedules K-1. Attach one for each person who was a partner at any time during the tax year                                                        G                                                      2
    J Check if Schedules C and M-3 are attached . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G
    K Check if partnership:         (1)    Aggregated activities for section 465 at-risk purposes (2)                                          Grouped activities for section 469 passive activity purposes
    Caution: Include only trade or business income and expenses on lines 1a through 22 below. See the instructions for more information.
                  1 a Gross receipts or sales. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1a         2,097,360.
                    b Returns and allowances. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    1b
                    c Balance. Subtract line 1b from line 1a . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    1c               2,097,360.
                  2      Cost of goods sold (attach Form 1125-A). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     2
        I         3      Gross profit. Subtract line 2 from line 1c . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 3                2,097,360.
        N
        C         4      Ordinary income (loss) from other partnerships, estates, and trusts
        O                (attach statement). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                4
        M
        E         5      Net farm profit (loss) (attach Schedule F (Form 1040 or 1040-SR)). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                           5
                  6      Net gain (loss) from Form 4797, Part II, line 17 (attach Form 4797) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                          6
                  7      Other income (loss)
                         (attach statement). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                7
                  8      Total income (loss). Combine lines 3 through 7. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       8                   2,097,360.
            S
            E
                  9 Salaries and wages (other than to partners) (less employment credits). . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                 9                     665,604.
            E    10 Guaranteed payments to partners. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                10
          I
          N
                 11 Repairs and maintenance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         11                     317,865.
          S      12 Bad debts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          12
          T
          R
        D S
                 13 Rent. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     13                       6,699.
        E        14 Taxes and licenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . SEE          . . . . . . STATEMENT
                                                                                                                                                                              . . . . . . . . . . . . . . . .1    14                     189,988.
        D F
        U O
        C R
                 15 Interest (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     15                     304,590.
        T        16 a Depreciation (if required, attach Form 4562). . . . . . . . . . . . . . . . . . . . . . . . . . . 16 a                                                              90,877.
        I L
        O I
                    b Less depreciation reported on Form 1125-A and elsewhere on return. . . . 16 b                                                                                                               16c                       90,877.
        N M      17 Depletion (Do not deduct oil and gas depletion.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                            17
        S I
          T      18 Retirement plans, etc . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   18
          A
          T      19 Employee benefit programs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           19                          69.
                 20 Other deductions (att stmt) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . SEE     . . . . . . STATEMENT
                                                                                                                                                                              . . . . . . . . . . . . . . . .2
          I
          O
          N
                                                                                                                                                                                                                  20                     751,283.
          S      21      Total deductions. Add the amounts shown in the far right column for lines 9 through 20. . . . . . . . . . . . .                                                                          21                   2,326,975.
                 22      Ordinary business income (loss). Subtract line 21 from line 8. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                   22                    -229,615.
        T        23      Interest due under the look-back method ' completed long-term contracts (attach Form 8697) . . . . . .
        A                                                                                                                                                                                                         23
        X        24      Interest due under the look-back method ' income forecast method (attach Form 8866) . . . . . . . . . . . .                                                                              24
        A        25      BBA AAR imputed underpayment (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             25
        N
        D        26      Other taxes (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     26
        P        27      Total balance due. Add lines 23 through 26 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   27
        A
        Y        28      Payment (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    28
        M        29      Amount owed. If line 28 is smaller than line 27, enter amount owed . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        E                                                                                                                                                                                                         29
        N        30      Overpayment. If line 28 is larger than line 27, enter overpayment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        T                                                                                                                                                                                                         30
                             Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is
                             true, correct, and complete. Declaration of preparer (other than partner or limited liability company member) is based on all information of which preparer has any
                             knowledge.
    Sign                                                                                                                                                             May the IRS discuss this return
                                                                                                                                                                     with the preparer shown below?
    Here
                             A    Signature of partner or limited liability company member                                                Date
                                                                                                                                                                      A
                                                                                                                                                                     See instructions.
                                                                                                                                                                                           Yes       No                                 X
                             Print/Type preparer's name                                           Preparer's signature                                           Date                                                           PTIN
                                                                                                                                                                                                 Check           if

    Paid                     CHRISTOPHER CAMPBELL, CPA     CHRISTOPHER CAMPBELL, CPA                                                                                 9-10-2020                               P01665658
                                                                                                                                                                                                 self-employed

    Preparer                 Firm's name    G TASKAR, KIBBEE & ASSOCIATES,PC                                                                                                               Firm's EIN G XX-XXXXXXX

    Use Only                 Firm's address G 4900 SW GRIFFITH DR., STE 269

                                                           BEAVERTON, OR 97005-2977                                                                                                        Phone no.             (503) 644-7933

    BAA For Paperwork Reduction Act Notice, see separate instructions.                                                                                            PTPA0105 10/02/19                                                Form 1065 (2019)
                    Case 20-42489-BDL                                          Doc 1                Filed 11/02/20                             Ent. 11/02/20 11:47:48                                            Pg. 23 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70


    Form 1065 (2019) SHILO                  INN - IDAHO FALLS, LLC                                                                                                                                      XX-XXXXXXX                                Page 2
     Schedule B                       Other Information
      1       What type of entity is filing this return? Check the applicable box:                                                                                                                                                            Yes   No
          a      Domestic general partnership                b     Domestic limited partnership
          c    X Domestic limited liability company                                        d        Domestic limited liability partnership
          e         Foreign partnership                                                    f        Other G
      2     At the end of the tax year:
          a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-exempt
            organization, or any foreign government own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital of
            the partnership? For rules of constructive ownership, see instructions. If "Yes," attach Schedule B-1, Information on Partners
            Owning 50% or More of the Partnership . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         X
          b Did any individual or estate own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital of the
            partnership? For rules of constructive ownership, see instructions. If "Yes," attach Schedule B-1, Information on Partners
            Owning 50% or More of the Partnership . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         X
      3     At the end of the tax year, did the partnership:
          a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of stock entitled
            to vote of any foreign or domestic corporation? For rules of constructive ownership, see instructions. If "Yes," complete (i)
            through (iv) below. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          X
                                                (i) Name of Corporation                                                                       (ii) Employer                             (iii) Country of                       (iv) Percentage
                                                                                                                                              Identification                             Incorporation                             Owned in
                                                                                                                                             Number (if any)                                                                     Voting Stock




          b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital
            in any foreign or domestic partnership (including an entity treated as a partnership) or in the beneficial interest of a trust? For
            rules of constructive ownership, see instructions. If "Yes," complete (i) through (v) below. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                       X
                                                (i) Name of Entity                                                                   (ii) Employer                         (iii) Type of               (iv) Country of              (v) Maximum
                                                                                                                                     Identification                            Entity                   Organization                 Percentage
                                                                                                                                    Number (if any)                                                                                Owned in Profit,
                                                                                                                                                                                                                                   Loss, or Capital




      4     Does the partnership satisfy all four of the following conditions?                                                                                                                                                                Yes   No
          a The partnership's total receipts for the tax year were less than $250,000.
          b The partnership's total assets at the end of the tax year were less than $1 million.
          c Schedules K-1 are filed with the return and furnished to the partners on or before the due date (including extensions)
            for the partnership return.
          d The partnership is not filing and is not required to file Schedule M-3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                     X
            If "Yes," the partnership is not required to complete Schedules L, M-1, and M-2; item F on page 1 of Form 1065; or
            item L on Schedule K-1.
      5       Is this partnership a publicly traded partnership as defined in section 469(k)(2)?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                              X
      6       During the tax year, did the partnership have any debt that was canceled, was forgiven, or had the terms modified so as to
              reduce the principal amount of the debt?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              X
      7       Has this partnership filed, or is it required to file, Form 8918, Material Advisor Disclosure Statement, to provide information on
              any reportable transaction? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  X
      8       At any time during calendar year 2019, did the partnership have an interest in or a signature or other authority over
              a financial account in a foreign country (such as a bank account, securities account, or other financial account)? See the
              instructions for exceptions and filing requirements for FinCEN Form 114, Report of Foreign Bank and Financial
              Accounts (FBAR). If "Yes," enter the name of the foreign country.     G                                                                                                                                                                X
      9       At any time during the tax year, did the partnership receive a distribution from, or was it the grantor of, or transferor to, a
              foreign trust? If "Yes," the partnership may have to file Form 3520, Annual Return To Report Transactions With Foreign
              Trusts and Receipt of Certain Foreign Gifts. See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              X
     10 a Is the partnership making, or had it previously made (and not revoked), a section 754 election? . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                  X
          See instructions for details regarding a section 754 election.
        b Did the partnership make for this tax year an optional basis adjustment under section 743(b) or 734(b)? If "Yes," attach a
          statement showing the computation and allocation of the basis adjustment. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                X
    BAA                                                                                                            PTPA0112 10/02/19                                                                                             Form 1065 (2019)




                       Case 20-42489-BDL                                        Doc 1                Filed 11/02/20                            Ent. 11/02/20 11:47:48                                         Pg. 24 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70


    Form 1065 (2019)                 SHILO INN - IDAHO FALLS, LLC                                                                                                                                    XX-XXXXXXX                                          Page 3
     Schedule B                      Other Information (continued)
                                                                                                                                                                                                                                                   Yes     No
          c Is the partnership required to adjust the basis of partnership assets under section 743(b) or 734(b) because of a substantial
            built-in loss (as defined under section 743(d)) or substantial basis reduction (as defined under section 734(d))? If "Yes," attach
            a statement showing the computation and allocation of the basis adjustment. See instructions                                                                                                                                                   X
     11     Check this box if, during the current or prior tax year, the partnership distributed any property received in a like-kind
            exchange or contributed such property to another entity (other than disregarded entities wholly owned by the
            partnership throughout the tax year). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G
     12     At any time during the tax year, did the partnership distribute to any partner a tenancy-in-common or other undivided interest
            in partnership property?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      X
     13     If the partnership is required to file Form 8858, Information Return of U.S. Persons With Respect To Foreign Disregarded
            Entities (FDEs) and Foreign Branches (FBs), enter the number of Forms 8858 attached.
            See instructions G
     14     Does the partnership have any foreign partners? If "Yes," enter the number of Forms 8805, Foreign Partner's Information
            Statement of Section 1446 Withholding Tax, filed for this partnership. G                                                                                                                                                                       X
     15     Enter the number of Forms 8865, Return of U.S. Persons With Respect to Certain Foreign Partnerships, attached
            to this return. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G
     16 a Did you make any payments in 2019 that would require you to file Form(s) 1099? See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                    X
          b If "Yes," did you or will you file required Form(s) 1099?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       X
     17     Enter the number of Forms 5471, Information Return of U.S. Persons With Respect To Certain Foreign Corporations,
            attached to this return. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G
     18     Enter the number of partners that are foreign governments under section 892.G 0
     19     During the partnership's tax year, did the partnership make any payments that would require it to file Form 1042 and 1042-S
            under chapter 3 (sections 1441 through 1464) or chapter 4 (sections 1471 through 1474)? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                  X
     20     Was the partnership a specified domestic entity required to file Form 8938 for the tax year? See the Instructions for
            Form 8938. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           X
     21     Is the partnership a section 721(c) partnership, as defined in Regulations section 1.721(c)-1T(b)(14)? . . . . . . . . . . . . . . . . . . . . . . . .                                                                                         X
     22     During the tax year, did the partnership pay or accrue any interest or royalty for which the deduction is not allowed under
            section 267A? See instructions. If "Yes," enter the total amount of the disallowed deductions.       G$
     23     Did the partnership have an election under section 163(j) for any real property trade or business or any farming business in
            effect during the tax year? See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              X
     24     Does the partnership satisfy one or more of the following? See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                   X
       a The partnership owns a pass-through entity with current, or prior year carryover, excess business interest expense.
       b The partnership's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years
         preceding the current tax year are more than $26 million and the partnership has business interest.
       c The partnership is a tax shelter (see instructions) and the partnership has business interest expense.
         If “Yes” to any, complete and attach Form 8990.
     25 Is the partnership electing out of the centralized partnership audit regime under section 6221(b)? See instructions.                                                                                                                               X
         If "Yes," the partnership must complete Schedule B-2 (Form 1065). Enter the total from Schedule B-2, Part III,
         line 3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G
            If "No," complete Designation of Partnership Representative below.
    Designation of Partnership Representative (see instructions)
    Enter below the information for the partnership representative (PR) for the tax year covered by this return.
    Name of PR       G    MARK S. HEMSTREET
    U.S. address of PR
                                A 11707 NE AIRPORT WAY
                                  PORTLAND, OR 97220
                                                                                                                                                                          U.S. phone
                                                                                                                                                                          number of PR                A       (503) 644-7933
    If the PR is an entity, name of the designated individual for the PR                         G
                                                                                                                                                                          U.S. phone
                                                                                                                                                                          number of
    U.S. address of
    designated
    individual
                               A                                                                                                                                          designated
                                                                                                                                                                          individual            A
     26     Is the partnership attaching Form 8996 to certify as a Qualified Opportunity Fund? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                         X
            If "Yes," enter the amount from Form 8996, line 14. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G $
     27     Enter the number of foreign partners subject to section 864(c)(8) as a result of transferring all or a portion of an
            interest in the partnership or of receiving a distribution from the partnership . . . . . . . . . . . . . . . . . . . .G
     28     At any time during the tax year, were there any transfers between the partnership and its partners subject to the
            disclosure requirements of Regulations section 1.707-8?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                    X
    BAA                                                                                                              PTPA0112 10/02/19                                                                                                Form 1065 (2019)




                     Case 20-42489-BDL                                           Doc 1                Filed 11/02/20                             Ent. 11/02/20 11:47:48                                           Pg. 25 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70


    Form 1065 (2019)                SHILO INN - IDAHO FALLS, LLC                                                                                                                               XX-XXXXXXX                      Page 4
     Schedule K                     Partners' Distributive Share Items                                                                                                                                          Total amount
                      1 Ordinary business income (loss) (page 1, line 22). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        1              -229,615.
                      2 Net rental real estate income (loss) (attach Form 8825) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             2
                      3 a Other gross rental income (loss) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3a
                        b Expenses from other rental activities (attach stmt). . . . . . . . . . . . . . . . . . . . . . . . . . . . 3b
                        c Other net rental income (loss). Subtract line 3b from line 3a. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              3c
                      4 Guaranteed payments: a Services 4a                                                                     b Capital 4b

                        c Total. Add lines 4a and 4b. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 4c
    Income            5 Interest income. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          5                       82.
    (Loss)            6      Dividends and dividend equivalents: a               Ordinary dividends. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    6a
                             b Qualified dividends         6b                                                      c Dividend equivalents             6c
                      7 Royalties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    7
                      8 Net short-term capital gain (loss) (attach Schedule D (Form 1065)). . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                       8
                      9 a Net long-term capital gain (loss) (attach Schedule D (Form 1065)) . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                     9a
                        b Collectibles (28%) gain (loss). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       9b
                        c Unrecaptured section 1250 gain (attach statement) . . . . . . . . . . . . . . . . . . . . . . . . .                       9c
                     10 Net section 1231 gain (loss) (attach Form 4797) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       10
                     11 Other income (loss) (see instructions) Type G                                                                                                                                   11
                     12 Section 179 deduction (attach Form 4562). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   12
                     13 a Contributions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     13a
    Deduc-
    tions               b Investment interest expense. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    13b
                        c Section 59(e)(2) expenditures: (1) Type G                                                                                                     (2) Amount G                   13c(2)
                        d Other deductions (see instructions) Type G                                                                                   SEE STATEMENT 3                                 13d                   32.
    Self-            14 a Net earnings (loss) from self-employment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               14a             -229,647.
    Employ-             b Gross farming or fishing income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      14b
    ment
                        c Gross nonfarm income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               14c
                     15 a Low-income housing credit (section 42(j)(5)). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                15a
                        b Low-income housing credit (other) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        15b
                        c Qualified rehabilitation expenditures (rental real estate) (attach Form 3468, if applicable) . . . . . . . . . . . . . . . . . . . . . . . . .                               15c
    Credits
                        d Other rental real estate credits (see instructions) Type G                                                                                                                   15d
                        e Other rental credits (see instructions) . . . . . . . . . . . Type G                                                                                                         15e
                        f Other credits (see instructions) . . . . . . . . . . . . . . . . . Type G                                                                                                    15f
                     16 a Name of country or U.S. possession . . . G
                        b Gross income from all sources. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     16b
                        c Gross income sourced at partner level. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           16c
                             Foreign gross income sourced at partnership level
                          d Reserved for future use G                                   e Foreign branch category G                                                                                    16e
                          f Passive category G                              g General category G                                                  h Other (att. stmt.)G                                16h
    Foreign
    Trans-                  Deductions allocated and apportioned at partner level
    actions               i Interest expense G                                       j Other . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G                             16j
                            Deductions allocated and apportioned at partnership level to foreign source income
                          k Reserved for future use G                                                         l Foreign branch category                      G                                         16l
                  m Passive category G                                        n General category G                                                           o Other (att. stmt.)G                     16o
                  p Total foreign taxes (check one): G Paid                                         Accrued                                                                                            16p
                  q Reduction in taxes available for credit (attach statement). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                16q
                  r Other foreign tax information (attach statement) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                17 a Post-1986 depreciation adjustment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              17a             -558,409.
                   b Adjusted gain or loss. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                17b
    Alternative    c Depletion (other than oil and gas). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           17c
    Minimum
    Tax (AMT)      d Oil, gas, and geothermal properties ' gross income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              17d
    Items          e Oil, gas, and geothermal properties ' deductions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                           17e
                   f Other AMT items (attach stmt). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              17f
                     18 a Tax-exempt interest income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   18a
                        b Other tax-exempt income. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 18b
    Other               c Nondeductible expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .SEE   . . . . . .STATEMENT
                                                                                                                                                             . . . . . . . . . . . . . . .4.           18c               65,008.
    Infor-
    mation           19 a Distributions of cash and marketable securities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  19a              353,982.
                        b Distributions of other property . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  19b
                     20 a Investment income. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           20a                      82.
                          b Investment expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           20b
                          c Other items and amounts (attach stmt)
    BAA                                                                                                         PTPA0134         10/02/19                                                                           Form 1065 (2019)
                     Case 20-42489-BDL                                        Doc 1                Filed 11/02/20                            Ent. 11/02/20 11:47:48                                     Pg. 26 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70


    Form 1065 (2019)SHILO INN - IDAHO FALLS, LLC                                                                                                                       XX-XXXXXXX                             Page 5
    Analysis of Net Income (Loss)
      1     Net income (loss). Combine Schedule K, lines 1 through 11. From the result, subtract the sum of
            Schedule K, lines 12 through 13d, and 16p . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        1                 -229,565.
      2     Analysis by               (i) Corporate                      (ii) Individual           (iii) Individual               (iv) Partnership                      (v) Exempt               (vi) Nominee/Other
            partner type:                                                    (active)                 (passive)                                                        Organization
          a General
            partners. . . .
          b Limited
            partners. . . .                               -229,565.
     Schedule L                     Balance Sheets per Books                                        Beginning of tax year                                                          End of tax year
                                        Assets                                                   (a)                                (b)                                   (c)                          (d)
      1 Cash. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             102,689.                                                                 9,544.
      2 a Trade notes and accounts receivable. . . . . . . .                                      13,961.                                                                   12,690.
        b Less allowance for bad debts . . . . . . . . . . . . . . .                                                                   13,961.                                                           12,690.
      3 Inventories . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      4 U.S. government obligations. . . . . . . . . . . . . . . .
      5 Tax-exempt securities. . . . . . . . . . . . . . . . . . . . . .
      6 Other current assets (attach stmt). . . . . SEE       . . . . . . ST
                                                                          . . . . .5..                                              300,810.                                                             77,690.
      7 a Loans to partners (or persons related to partners). . . . . .
        b Mortgage and real estate loans . . . . . . . . . . . . .
      8 Other investments (attach stmt) . . . . . . . . . . . . . . . . . . .
      9 a Buildings and other depreciable assets. . . . . .                                 11,392,164.                                                          11,407,464.
        b Less accumulated depreciation . . . . . . . . . . . . .                            9,754,491.                        1,637,673.                         9,845,400.                        1,562,064.
     10 a Depletable assets. . . . . . . . . . . . . . . . . . . . . . . . . .
        b Less accumulated depletion . . . . . . . . . . . . . . . .
     11 Land (net of any amortization). . . . . . . . . . . . . .                                                                   900,656.                                                           900,656.
     12 a Intangible assets (amortizable only). . . . . . . . .                                 135,169.                                                                 135,169.
        b Less accumulated amortization . . . . . . . . . . . . .                                42,804.                          92,365.                                 56,321.                      78,848.
     13 Other assets (attach stmt). . . . . .SEE                . . . . . .ST
                                                                            . . . .6..                                           304,593.                                                             239,821.
     14 Total assets . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             3,352,747.                                                           2,881,313.
                     Liabilities and Capital
     15 Accounts payable. . . . . . . . . . . . . . . . . . . . . . . . . .                                                         271,839.                                                           583,227.
     16 Mortgages, notes, bonds payable in less than 1 year . . . .
     17 Other current liabilities (attach stmt). . . SEE      . . . . . . ST
                                                                          . . . . .7..                                              552,953.                                                           481,093.
     18 All nonrecourse loans . . . . . . . . . . . . . . . . . . . . . .
     19 a Loans from partners (or persons related to partners). . . .
        b Mortgages, notes, bonds payable in 1 year or more . . . . .                                                          5,016,940.                                                           4,954,533.
     20 Other liabilities (attach stmt) . . . . . . . . . . . . . . . . . . . . .
     21 Partners' capital accounts . . . . . . . . . . . . . . . . . .      -2,488,985.                                                                                                           -3,137,540.
     22 Total liabilities and capital. . . . . . . . . . . . . . . . . .     3,352,747.                                                                                                            2,881,313.
     Schedule M-1 Reconciliation of Income (Loss) per Books With Income (Loss) per Return
                      Note: The partnership may be required to file Schedule M-3. See instructions.
      1 Net income (loss) per books. . . . . . . . . . . . . -294,573. 6 Income recorded on books this year not
      2     Income included on Schedule K, lines 1,                                                                     included on Schedule K, lines 1 through
            2, 3c, 5, 6a, 7, 8, 9a, 10, and 11, not                                                                     11 (itemize):
            recorded on books this year (itemize):                                                                    a Tax-exempt interest. . . $


                                                                                                                  7     Deductions included on Schedule K, lines 1 through
      3     Guaranteed payments (other than health insurance). .                                                        13d, and 16p, not charged against book income this
      4     Expenses recorded on books this year not included                                                           year (itemize):
            on Schedule K, lines 1 through 13d, and 16p                                                               a Depreciation . . . . . $
            (itemize):
          a Depreciation. . . . . . . $
          b Travel and
            entertainment. . . . . . $                                                                            8     Add lines 6 and 7. . . . . . . . . . . . . . . . . . . . . . . . .
             STATEMENT 8                                       65,008.  65,008.                                   9     Income (loss) (Analysis of Net Income (Loss), line 1).
      5 Add lines 1 through 4 . . . . . . . . . . . . . . . . . . .   -229,565.                                         Subtract line 8 from line 5. . . . . . . . . . . . . . . . . . . . . .       -229,565.
     Schedule M-2 Analysis of Partners' Capital Accounts
      1 Balance at beginning of year . . . . . . . . . . . .        -2,488,985.                                   6     Distributions:     a Cash . . . . . . . . . . . . . . . . . . . .              353,982.
      2     Capital contributed: a Cash. . . . . . . . . . . . .                                                                           b Property . . . . . . . . . . . . . . . . .
                                       b Property. . . . . . . . . .                                              7     Other decreases (itemize):
      3     Net income (loss) per books. . . . . . . . . . . . .                            -294,573.
      4     Other increases (itemize):
                                                                                                                  8     Add lines 6 and 7. . . . . . . . . . . . . . . . . . . . . . . . .           353,982.
      5 Add lines 1 through 4 . . . . . . . . . . . . . . . . . . .                       -2,783,558.             9     Balance at end of year. Subtract line 8 from line 5 . . . .               -3,137,540.
     BAA                                                                                            PTPA0134      10/02/19                                                                        Form 1065 (2019)


                     Case 20-42489-BDL                                      Doc 1          Filed 11/02/20                   Ent. 11/02/20 11:47:48                                     Pg. 27 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70




       1

       2

       3

       4

       5

       6

       7

       8                                 UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF WASHINGTON
       9                                            AT TACOMA
     10     In re:                                                   Case No. 20-_______________

     11     SHILO INN, IDAHO FALLS, LLC,                             Declaration of Mark S. Hemstreet
                                                                     Regarding Small Business Debtor
     12              Debtor and Debtor-in-Possession,                Compliance

     13

     14              I, Mark S. Hemstreet, hereby declare as follows:

     15              1.        I am over 18 years of age. I have personal knowledge of the facts set forth below

     16     and, if called to testify, would and could competently testify thereto.

     17              2.        I am the founder of the Shilo Inn Suites Hotel chain, which I founded in 1974. I

     18     have over 46 years of business experience in the hotel management and hospitality industry. I

     19     started my education in the hospitality industry when I was 16 years old, managing a motel during

     20     the summer of 1966. After graduating from Beaverton High School in 1968 and then putting

     21     myself through two years of College at Portland State University, I decided that I wanted to devote

     22     myself fulltime to learning all aspects of the construction, development, hotel, and hospitality

     23     business and started working fulltime with my father until I branched out on my own to start my

     24     independent Shilo Inn hospitality company, in 1974.

     25              3.        I own 99% of the membership interests in Shilo Inn, Idaho Falls, LLC the “Debtor”)

     26     the debtor and debtor in possession in the above-captioned chapter 11 bankruptcy case.

            DECLARATION OF MARK S. HEMSTREET REGARDING                                  STOEL RIVES LLP
            SMALL BUSINESS DEBTOR COMPLIANCE- 1                                             ATTORNEYS
                                                                       600 University Street, Suite 3600, Seattle, WA 98101
            103715353.1 0070625-00002
                                                                                     Telephone 206.624.0900
              Case 20-42489-BDL           Doc 1     Filed 11/02/20     Ent. 11/02/20 11:47:48         Pg. 28 of 29
DocuSign Envelope ID: E85EEF7D-AB96-4185-B3A7-3EF18DE7EC70




       1             4.        Attached to the Debtor’s voluntary chapter 11 bankruptcy petition are its most

       2    recent balance sheet, statement of operations, and federal tax return.

       3             5.        The Debtor does not generate, keep, maintain, or have a cash flow statement.

       4             I declare under penalty of perjury under the laws of the United States of America that the

       5    foregoing is true and correct to the best of my knowledge.

       6             Executed on this 2nd day of November 2020, in the United States of America.

       7

       8
                                                                MARK S. HEMSTREET
       9

     10

     11

     12

     13

     14

     15

     16
     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

            DECLARATION OF MARK S. HEMSTREET REGARDING                                 STOEL RIVES LLP
            SMALL BUSINESS DEBTOR COMPLIANCE- 2                                            ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
            103715353.1 0070625-00002
                                                                                    Telephone 206.624.0900
              Case 20-42489-BDL           Doc 1     Filed 11/02/20    Ent. 11/02/20 11:47:48         Pg. 29 of 29
